Case: 18-10909    Date Filed: 11/15/2019   Page: 1 of 2


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10909
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:17-cr-20194-JAL-2


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus


COLITHA PATRICE BUSH,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (November 15, 2019)

Before TJOFLAT, BRANCH and BLACK, Circuit Judges.

PER CURIAM:
              Case: 18-10909    Date Filed: 11/15/2019   Page: 2 of 2


      Ira N. Loewy, appointed counsel for Colitha Bush in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Bush’s conviction and sentence are AFFIRMED.

      .




                                         2